Citation Nr: 0807706	
Decision Date: 03/06/08    Archive Date: 03/17/08

DOCKET NO.  06-03 894	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, 
South Carolina


THE ISSUES

1.  Entitlement to a certificate of eligibility for a special 
home adaptation grant.

2.  Entitlement to a certificate of eligibility for financial 
assistance in acquiring specially adapted housing. 


REPRESENTATION

Appellant represented by:	South Carolina Office of 
Veterans Affairs


ATTORNEY FOR THE BOARD

D. Raffaelli, Associate Counsel




REMAND

The veteran served on active duty from October 1966 to 
October 1969 and from January 1971 to July 1981.

When the veteran submitted his January 2006 substantive 
appeal, he requested a local hearing with a Decision Review 
Officer.  It is the RO's responsibility to schedule such 
hearings.  A claimant has a right to a hearing before the 
Board.  See 38 C.F.R. § 20.700(a) (2007).  As such, a remand 
is necessary to satisfy due process considerations. 

Accordingly, the case is REMANDED for the following action:

1.  The RO should undertake appropriate 
scheduling action for a personal hearing 
before a Decision Review Officer in 
Columbia, South Carolina.  Notice should 
be sent to the veteran in accordance with 
applicable regulations.  

2.  If he desires to withdraw his request, 
he should do so in writing at the RO.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate 


action must be handled in an expeditious manner.  See 38 
U.S.C.A. §§ 5109B, 7112 (West Supp. 2007).



_________________________________________________
L. HOWELL
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2007).

